   Case 3:18-cv-02935-S Document 21 Filed 06/03/19                Page 1 of 5 PageID 113


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

VALERIE JACKSON,                             §
    Plaintiff,                               §
                                             §        CIVIL ACTION
       vs.                                   §        NO. 3:18-CV-2935-S
                                             §
LUPE VALDEZ, et al.,                         §
     Defendants.                             §




                      DEFENDANTS’ UNOPPOSED MOTION TO
                   SUBSTITUTE COUNSEL AND EXTEND DEADLINE


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Defendants Lupe Valdez, Marian Brown, Lizyamma Samuel, Samuel

Joseph, Brenda Devers, Lola Pugh, Selma Littles, Pamela Nixon and Dallas County, Texas, (“the

Defendants”) and move the Court to allow: 1) adding Chong Choe and Hilary Miller, as

attorneys of record; 2) removing John Butrus as lead attorney of record; 3) substituting Chong

Choe as lead attorney of record for the Defendants in this suit; and 4) extending the deadline to

file an answer or other pleading, including, but not limited to a Motion to Dismiss Under

Fed.R.Civ.12(b)(6), in the above entitled and numbered suit.

                                                 I.

       On May 23, 2019, Tammy Ardolf was removed as attorney of record from this case due

to her employment ending with Dallas County. Accordingly, John Butrus was substituted in as

the attorney of record for Dallas County on this case, as well as all other cases involving Tammy

Ardolf. To more effectively manage the caseload of the Federal Litigation division in the wake

of counsel Ardolf’s departure, Chong Choe and Hilary Miller of the Civil Division of the Dallas


Defendants’ Motion to Substitute Counsel and Extend Deadline– Page 1 of 5
   Case 3:18-cv-02935-S Document 21 Filed 06/03/19                Page 2 of 5 PageID 114


County District Attorney’s Office have been assigned to this case. John Butrus will also remain

on this case to stay informed of its progress.

                                                 II.

       Chong Choe and Hilary Miller are members in good standing of the bar of this Court and

will assume representation of Defendants in this suit. Mr. Choe’s and Ms. Miller’s contact

information is as follows:

       Chong Choe
       Assistant District Attorney
       Texas Bar No. 24012421
       chong.choe@dallascounty.org

       Hilary Miller
       Assistant District Attorney
       Texas Bar No. 24063868
       hilary.miller@dallascounty.org

       Dallas County Administration Building
       411 Elm Street, 5th Floor
       Dallas, TX 75202
       (214) 653-7358
       (214) 653-6134 (FAX)

       Plaintiff’s counsel is unopposed to this substitution.

                                                 III.

       Additionally, as previously noted, Tammy Ardolf was removed as attorney of record on

May 23, 2019 from this case due to her employment ending with Dallas County. One day prior

to her removal as attorney of record, plaintiff filed a First Amended Complaint in this case;

subsequent to counsel Ardolf’s departure, this case and the responsibility to respond to the First

Amended Complaint was assigned to Chong Choe and Hilary Miller on May 29, 2019. After a

thorough review of the amended complaint and file, Choe contacted Plaintiff’s counsel to advise

that he would be taking over the case file and that a review of the alleged facts in the amended




Defendants’ Motion to Substitute Counsel and Extend Deadline– Page 2 of 5
   Case 3:18-cv-02935-S Document 21 Filed 06/03/19                  Page 3 of 5 PageID 115


complaint indicated a need to interview a significant number of witnesses, many of whom

remain unknown at this time and; additionally, an answer or other responsive pleading will

require extensive research in order to attempt to ascertain the identities of Plaintiff’s allegations

that include thirteen unknown individuals. Due to the need to attempt to learn the identities of,

locate, schedule and meet with the many named, as well as unknown, witnesses, counsel Choe

requested an extension until July 22, 2019 in order to file a proper answer or other pleading,

including, but not limited to a Motion to Dismiss under Fed. R. Civ. 12(b)(6), in the above

entitled and numbered suit.       Plaintiff’s counsel was amenable to Choe’s request and is

unopposed to this motion to extend the deadline for a response. Granting this motion will not

prejudice Plaintiff or unduly delay any proceeding in this action and is arguably more likely to

help speed a review of the merits of this case.         Finally, as detailed in the Certificate of

Conference, Plaintiff’s counsel is not opposed to this extension of the deadline to respond.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants pray the Court will enter an

Order: 1) adding Chong Choe and Hilary Miller, as attorneys of record; 2) removing John Butrus

as lead attorney of record; 3) substituting Chong Choe as lead attorney of record for the

Defendants in this suit; and 4) extending the deadline until July 22, 2019 in order to file an

answer or other pleading to the First Amended Complaint, including, but not limited to a Motion

to Dismiss under Fed. R. Civ. 12(b)(6), in the above entitled and numbered suit.


                                              Respectfully submitted,

                                              JOHN CREUZOT
                                              DISTRICT ATTORNEY

                                              /s/ Chong Choe ______________
                                              CHONG CHOE



Defendants’ Motion to Substitute Counsel and Extend Deadline– Page 3 of 5
   Case 3:18-cv-02935-S Document 21 Filed 06/03/19                Page 4 of 5 PageID 116


                                              ASSISTANT DISTRICT ATTORNEY
                                              TEXAS BAR NO. 24012421
                                              chong.choe@dallascounty.org

                                              HILARY MILLER
                                              ASSISTANT DISTRICT ATTORNEY
                                              TEXAS BAR NO. 24063868
                                              hilary.miller@dallascounty.org
                                              CIVIL DIVISION
                                              Dallas County Administration Building
                                              411 Elm Street, 5th Floor
                                              Dallas, TX 75202
                                              (214) 653-7358
                                              (214) 653-6134 (FAX)

                                              JOHN BUTRUS
                                              ASSISTANT DISTRICT ATTORNEY
                                              TEXAS BAR NO. 03537330
                                              john.butrus@dallascounty.org
                                              FEDERAL LITIGATION DIVISION
                                              Frank Crowley Courts Building
                                              133 N. Riverfront Blvd., LB 19
                                              DALLAS, TEXAS 75207-4399
                                              (214) 653-3691
                                              (214) 653-2899 (FAX)


                                              ATTORNEYS FOR DEFENDANTS


                             CERTIFICATE OF CONFERENCE

       I, the undersigned counsel, state I conferred via with Plaintiff’s counsel James P. Roberts

via teleconference on May 30, 2019 and June 3, 2019 and via email on May 30, 2019. Plaintiff’s

counsel is not opposed to the relief requested in this motion.



                                              /s/ Chong Choe ______________
                                              CHONG CHOE




Defendants’ Motion to Substitute Counsel and Extend Deadline– Page 4 of 5
   Case 3:18-cv-02935-S Document 21 Filed 06/03/19                Page 5 of 5 PageID 117


                                CERTIFICATE OF SERVICE

       I, the undersigned counsel, hereby certify that I electronically transmitted the attached

document to the Clerk of the Court for the United States District Court for the Northern District

of Texas using the CM/ECF electronic case filing system of the Court.



                                             /s/ Chong Choe ______________
                                             CHONG CHOE




Defendants’ Motion to Substitute Counsel and Extend Deadline– Page 5 of 5
